Financial Statements Years ended December 31, 2013 and 2012 FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 Index 1. Independent Auditors Report 3 2. Balance Sheets 6 3. Statements of Income 8 4. Statements of Comprehensive Income 9 5. Statements of Changes in Shareholders Equity 10 6. Statements of Cash Flows 11 7. Statements of Added Value 12 8. Management Report 13 9. Explanatory Notes to the Financial Statements 53 10. Opinion of the Fiscal Council 172 11. Statements of Board of Directors 173 A free translation from Portuguese into English of Independent Auditor´s Report INDEPENDENT AUDITOR’S REPORT ON THE FINANCIAL STATEMENTS The Shareholders and Officers BRF S.A. Itajaí - SC We have audited the accompanying individual and consolidated financial statements of BRF S.A., identified as Parent Company and Consolidated, which comprise the balance sheet as at December 31, 2013, and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the individual financial statements in accordance with the accounting practices adopted in Brazil, and of the consolidated financial statements in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB), and in accordance and with the accounting practices adopted in Brazil, as well as for the internal controls management determined as necessary to enable the preparation of these financial statements free from material misstatement, regardless of whether due to fraud or error. Independent auditors’ responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. 3 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the individual financial statements In our opinion, the individual financial statements referred to above present fairly, in all material respects, the financial position of BRF S.A. as at December 31, 2013, and the results of its operations and its cash flows for the year then ended in accordance with the accounting practices adopted in Brazil. Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of BRF S.A. as at December 31, 2013, and the consolidated results of its operations and its consolidated cash flows for the year then ended in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and the accounting practices adopted in Brazil. Emphasis of matter Valuation of investments in subsidiaries, associates and joint ventures under the equity method As described in Note 2, the individual financial statements were prepared in accordance with the accounting practices adopted in Brazil. In the case of BRF S.A. these practices differ from IFRS, applicable to separate financial statements, only in relation to the valuation of investments in subsidiaries, associates and joint ventures under the equity method, while for IFRS purposes it would be cost of fair value. Our opinion is not modified due to this matter. Restatement of the December 31, 2012 figures As described on footnote 3.34, due to changes in accounting principles adopted by the Company on 2013, the corresponding figures related to the financial statements for the year ended December 31, 2012, presented for comparison purposes, were restated and are presented according to CPC23 - Práticas Contábeis, Mudanças de Estimativa e Retificação de Erro. Our opinion is not modified due to this matter. 4 Other matters Statements of valued added We have also audited the individual and consolidated statements of value added for the year ended December 31, 2013, prepared under the responsibility of the Company´s management, which presentation is required by the Brazilian Corporate Law for public companies, and as supplemental information by IFRS, which do not require the presentation of the statement of value added. These statements have been subject to the same audit procedures previously described and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements as a whole. São Paulo, February 27, 2014 ERNST & YOUNG Auditores Independentes S.S. CRC-SC-000048/F-0 Antonio Humberto Barros dos Santos Accountant CRC-1SP161745/O-3 S-SC 5 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. BALANCE SHEETS BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated ASSETS Note 12.31.12 12.31.12 CURRENT ASSETS Cash and cash equivalents 6 907,919 1,930,693 Marketable securities 7 269,033 621,908 Trade accounts receivable 8 2,997,671 3,131,198 Interest on shareholders' equity receivable 29 - 16 - Inventories 9 2,490,329 3,018,576 Biological assets 10 1,358,115 1,370,999 Recoverable taxes 11 892,104 964,769 Assets held for sale 12 11,173 22,520 Other financial assets 21 32,804 33,200 Other current assets 393,003 496,117 Total current assets 9,352,151 11,589,980 NON-CURRENT ASSETS Marketable securities 7 51,752 74,458 Trade accounts receivable 8 11,128 11,128 Other credits 8 78,033 152,303 Recoverable taxes 11 1,134,588 1,141,797 Deferred income taxes 13 819,236 718,180 Judicial deposits 14 363,875 365,301 Biological assets 10 428,190 428,190 Receivables from related parties 29 13,793 - - Restricted cash 15 83,877 93,014 Other non-current assets 718,425 732,116 Investments 16 3,171,703 36,658 Property, plant and equipment, net 17 10,250,576 10,670,700 Intangible 18 4,096,664 4,751,661 Total non-current assets 21,221,840 19,175,506 TOTAL ASSETS 30,573,991 30,765,486 See accompanying notes to the consolidated financial statements. 6 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. BALANCE SHEETS BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated LIABILITIES Note 12.31.12 12.31.12 CURRENT LIABILITIES Short-term debt 19 2,111,007 2,440,782 Trade accounts payable 20 3,135,464 3,381,246 Payroll and related charges 386,077 426,241 Tax payable 186,614 227,995 Interest on shareholders' equity 26 159,915 160,020 Employee and management profit sharing 76,935 76,935 Other financial liabilities 21 198,524 253,420 Provision for tax, civil and labor risks 25 163,798 173,916 Employee benefits plan 24 17,414 17,414 Advances from related parties 29 1,946,739 - - Other current liabilities 192,827 323,663 Total current liabilities 8,575,314 7,481,632 NON-CURRENT LIABILITIES Long-term debt 19 4,593,942 7,077,539 Social and tax payable 12,462 13,457 Provision for tax, civil and labor risks 25 739,227 760,913 Deferred income taxes 13 - - 27,792 Liabilities with related parties 29 8,280 - - Advances from related parties 29 1,317,649 - - Employee benefits plan 24 266,543 266,543 Other non-current liabilities 508,919 548,443 Total non-current liabilities 7,447,022 8,694,687 SHAREHOLDERS' EQUITY 26 Capital stock 12,460,471 12,460,471 Capital reserves 69,897 69,897 Income reserves 2,274,206 2,274,206 Treasury shares (51,907) (51,907) Other comprehensive income (201,012) (201,012) Attributed to interest of controlling shareholders 14,551,655 14,551,655 Non-controlling interest - - 37,512 Total shareholders' equity 14,551,655 14,589,167 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 30,573,991 30,765,486 See accompanying notes to the consolidated financial statements. 7 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. STATEMENTS OF INCOME BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated Note 12.31.12 12.31.12 NET SALES 30 14,251,263 28,517,383 Cost of sales 35 (12,114,773) (22,063,563) GROSS PROFIT 2,136,490 6,453,820 OPERATING INCOME (EXPENSES) Selling 35 (1,746,618) (4,317,304) General and administrative 35 (236,293) (388,930) Other operating expenses, net 33 (349,988) (446,602) Equity in income from associates 16 1,097,799 22,438 OPERATING INCOME 901,390 1,323,422 Financial income 34 (630,195) (1,556,506) Financial expenses 34 195,475 985,904 INCOME BEFORE TAXES 466,670 752,820 Current income tax 13 (716) (18,967) Deferred income tax 13 304,048 43,589 NET PROFIT 770,002 777,442 Attributable to: BRF shareholders 770,002 770,002 Non-controlling interest - - 7,440 Earnings per share - basic 869,534,940 869,534,940 Weighted average shares outstanding - basic 27 0.88553 1.22550 0.89409 Earning per share - diluted 869,703,606 869,703,606 Weighted average shares outstanding - diluted 27 0.88536 0.88536 See accompanying notes to the consolidated financial statements. 8 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. STATEMENTS OF COMPREHENSIVE INCOME BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated Note 12.31.12 12.31.12 Net Profit 770,002 777,442 Other comprehensive income Loss in foreign currency translation adjustments (3,578) (3,578) Gain in available for sale marketable securities 7 13,014 13,014 Taxes on unrealized gains on marketable securities on available for sale 7 159 159 Unrealized losses in cash flow hedge 4 (10,321) (10,321) Taxes on unrealized gains on cash flow hegde 4 1,722 1,722 Other comprehensive income, net to be reclassified to the statement of income in subsequent periods 996 996 Actuarial gains (losses) on post-employment benefits plans 24 (61,353) (61,353) Taxes on unrealized gains on post-employment benefits plans 24 20,861 20,861 Other comprehensive income, net with no impact into subsequent statement of income (40,492) (40,492) Reversal of other comprehensive income from previous year 18,508 18,508 Other comprehensive income, net of taxes 749,014 756,454 Attributable to: BRF shareholders 749,014 749,014 Non-controlling interest - - 7,440 See accompanying notes to the consolidated financial statements. 9 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. STATEMENTS OF CHANGES IN SHAREHOLDERS EQUITY Attributed to interest of controlling shareholders Capital reserves Profit reserves Other comprehensive incom e (loss) Paid-in capital Capital reserve Treasury shares Legal reserve Reserve for expansion Reserve for capital increases Reserve for income retention Reserve for tax incentives Acumulated foreign currency translation adjustments Available for sale marketable securities Ganhos (perdas) hedge accounting Actuarial gains (losses) Retained earnings (losses) Total shareholders' equity BALANCES AT DECEMBER 31, 2011 - - Comprehensive income: Loss in foreign currency translation adjustments - (3,578) - Unrealized gain in available for sale marketable securities - 13,173 - - - Unrealized loss in cash flow hedge - (8,599) - - Actuarial losses post employment benefits plans - (37,845) - Actuarial losses on defined benefit plans - (2,647) 18,508 Net income for the exercise - SUBTOTAL COMPREHENSIVE INCOME Appropriation of income (loss): Interest on shareholders' equity - R$ 0.3158 per outstanding share at the end of exercise - (274,750) Legal reserve - - - 40,661 - (40,661) - Reserve for expansion - 237,464 - (237,464) - Reserve for capital increases - 155,077 - (155,077) - Reserve for tax incentives - 67,431 - (67,431) - Reserve for income retention - 13,127 - (13,127) - Share-based payments - 23,034 - Gains on disposal of shares - 4,455 - Goodwill on the acquisition of non-controlling entities - (33,851) - Non-controlling interest - Treasury shares disposed - - 13,413 - BALANCES AT DECEMBER 31, 2012 - Comprehensive income: Loss in foreign currency translation adjustments - (41,264) - Unrealized gain in available for sale marketable securities - (23,630) - - - Unrealized loss in cash flow hedge - (165,795) - - Actuarial losses post employment benefits plans - 7,659 - Actuarial losses on defined benefit plans - 70,344 (55,443) Net income for the exercise - SUBTOTAL COMPREHENSIVE INCOME Appropriation of income (loss): Dividends - R$ 0,05171974 per outstanding share at the end of exercise - (45,300) - Interest on shareholders' equity - R$ 0.83154173 per outstanding share at the end of exercise - (724,013) Legal reserve - - - 53,121 - (53,121) - Reserve for expansion - Reserve for capital increases - 121,800 - (121,800) - Reserve for tax incentives - 121,180 - (121,180) - Reserve for income retention - (13,127) - 13,127 - Share-based payments - 26,761 - Gains on disposal of shares - 17,139 - Non-controlling interest - Treasury shares acquired - - (78,634) - Treasury shares disposed - - 53,162 - BALANCES AT DECEMBER 31, 2013 - - See accompanying notes to the consolidated financial statements. 10 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. STATEMENTS OF CASH FLOWS BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated 12.31.12 12.31.12 OPERATING ACTIVITIES: Net profit 770,002 770,002 Adjustments to reconcile net income to net cash provided by operating activities: Non-controlling interest - - 7,440 Depreciation, amortization and exhaustion 473,413 966,666 Equity in income of affiliates (1,097,799) (22,438) Loss on the execution of Performence Commitement Agreement ("TCD") - 102,512 - 108,880 (Gains) losses on disposal of property, plant and equipment (8,472) 13,256 Deferred income tax (304,048) (43,589) Provision (reversal) for tax, civil and labor risks 66,677 132,457 Other provisions (10,145) (6,220) Exchange rate variations and interest 416,389 885,153 Changes in operating assets and liabilities: Investments in trading securities - (1,250,140) - (2,528,952) Redemptions of trading securities 1,825,382 3,344,945 Investments in available for sale securities - - - (10,815) Redemptions of available for sale securities - - - 11,478 Other financial assets and liabilities (34,165) (20,882) Trade accounts receivable 39,658 90,312 Inventories (100,102) (361,771) Biological assets - current assets (132,989) (214,918) Trade accounts payable 205,869 669,357 Payment of tax, civil and labor provisions (99,642) (203,116) Interest paid (205,336) (494,680) Payroll and related charges - - (97,537) Interest on shareholders' equity received 8,988 8,988 Other rights and obligations (27,055) (560,585) Net cash provided by operating activities 638,997 2,443,431 INVESTING ACTIVITIES: Investments in marketable securities - - (48,619) Redemptions of held to maturity marketable securities - - 94,194 Investments in available for sale securities - - - Redemptions of available for sale securities - - - Investments in restricted cash - (14,170) Capital increase in subsidiaries - - Business combination, net of cash - (10,609) - (10,609) Investments in associates and joint venturies (7) (52,018) Cash of merged company - 484,167 - - Additions to property, plant and equipment (876,877) (1,884,422) Additions to biological assets - non-current assets (231,268) (493,888) Proceeds from disposals of property, plant and equipment 38,903 51,250 Additions to intangible assets (4,282) (14,641) Net cash used in investing activities (599,973) (2,372,923) FINANCING ACTIVITIES: Proceeds from debt issuance 3,149,588 5,258,227 Repayment of debt (1,908,720) (4,347,569) Advance for future capital increase - (23,000) - - Treasury shares acquisition - - Treasury shares disposal 13,413 13,413 Goodwill in the acquisiton of non-controlling entities - - - (33,851) Payments of dividends and interest on shareholders' equity (439,790) (439,790) Net cash (used in) provided by financing activities 791,491 450,430 EFFECT ON EXCHANGE RATE VARIATION ON CASH AND CASH EQUIVALENTS 8,649 42,912 Net decrease in cash 839,164 563,850 At the beginning of the period 68,755 1,366,843 At the end of the period 907,919 1,930,693 See accompanying notes to the consolidated financial statements 11 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) FINANCIAL STATEMENTS Year ended December 31, 2013 and 2012 (Amounts expressed in thousands of Brazilian Reais, unless otherwise stated) BRF S.A. STATEMENT OF VALUE ADDED BR GAAP BR GAAP and IFRS Parent company Consolidated Restated Restated 12.31.12 12.31.12 1 - REVENUES 15,971,744 32,379,371 Sales of goods and products 15,560,135 31,287,114 Other income (359,154) (396,971) Revenue related to gonstruction of own assets 763,436 1,526,672 Allowance for doubtful accounts provisions 7,327 (37,444) 2 - RAW MATERIAL ACQUIRED FROM THIRD PARTIES (12,039,303) (22,326,362) Costs of products and goods (10,064,588) (17,814,256) Materials, energy, third parties services and other (1,981,090) (4,531,838) Recovery (loss) of assets values 6,375 19,732 3 - GROSS VALUE ADDED (1-2) 3,932,441 10,053,009 4 - DEPRECIATION, AMORTIZATION AND EXHAUSTION (473,413) (966,666) 5 - NET VALUE ADDED (3-4) 3,459,028 9,086,343 6 - RECEIVED FROM THIRD PARTIES 1,381,930 1,097,784 Equity income of associates 1,097,799 22,438 Financial income 195,475 985,904 Others 88,656 89,442 7 - VALUE ADDED TO BE DISTRIBUTED (5+6) 4,840,958 10,184,127 8 - DISTRIBUTION OF VALUE ADDED 4,840,958 10,184,127 Payroll 1,923,144 4,035,239 Salaries 1,493,966 3,138,811 Benefits 326,871 692,276 Government severance indemnity fund for employees guarantee fund for lenght of services - F.G.T.S. 102,307 204,152 Taxes, Fees and Contributions 1,393,699 3,519,656 Federal 528,311 1,961,094 State 850,728 1,523,741 Municipal 14,660 34,821 Capital Remuneration from Third Parties 754,113 1,851,790 Interests 649,733 1,609,222 Rents 104,380 242,568 Interest on Own-Capital 770,002 777,442 Interest on shareholders' equity 274,750 274,750 Retained earnings 495,252 495,252 Non-controlling interest - - 7,440 See accompanying notes to the consolidated financial statements. 12 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Market Value R$ 43.0 billion US$ 18.2 billion Prices BRFS3 R$ 49.25 BRFS US$ 20.87 Common shares: 872,473,246 common shares 1,785,507 treasury shares Basis: 12/31/2013 Webcast Date: 02/28/2014 09h Portuguese 10h30 English Telephone: Dial–in with connections in Brazil: +55 11 21048901 Dial-in with connections in US: +1 786 9246977 www.brf-br.com/ri IR Contacts: Augusto Ribeiro Júnior CFO and IRO Christiane Assis IR Director +(55) (11) 23225286 acoes@brf-br.com www.brf-br.com/ir Dear Shareholders, BRF experienced a period of major change during 2013 in the wake of the complex merger of two food industry giants and the efficient implementation of requirements requested by the Brazilian anti-trust authorities (Cade). The spirit of the period was to rethink the company based on a broad set of ideas and information inspired by a top level team as part of the process of initiating a new business cycle. The target of this cycle is to make BRF still more sustainable and perfectly aligned to the expectations of its clients and consumers. In addition to its already recognized product quality, strong brands, efficient production chain and distribution capacity, BRF now aims to place greater focus on innovation, revisiting its product portfolio, investing in products with greater added value and profitability – as well as directing its international strategy towards specific markets. The world is experiencing a significant transformation and companies which are in the vanguard of their industries must anticipate these changes if they are to maintain or improve their place in the market. Thus, our main objective is to bring the consumer to the heart of decision-making and guidance of our business. Our clients – the key link in the relationship between the company and the consumers – were also consulted during the year of 2013. This process w as conducted through a satisfaction survey involving more than a thousand interviews including the participation of the company’s leaders across all the channels of our business: auto-service, retail and food services. BRF is committed to listening and attending to the requirements of all stakeholders that play a role in determining its future. For us, these opinions are essential if we are to make the adjustments in our level of service which in spite of all has still not reached the standard of excellence we are seeking – whether in terms of punctuality, excellence of service, or in visiting plans and deliveries. The perception of our clients and consumers is critical to the structuring of this new BRF, a company which will migrate from an industrial focus –maintaining its productive potential - to a model which is absolutely market oriented. As an integral part of this strategy, the entire senior management of the company is to be directly exposed to contact with the point of sale through a far-reaching program of visits to supermarkets and small retailers. If we are to achieve these ambitious objectives, a comprehensive and intensive exercising of talent management and a corporate culture which prioritizes meritocracy and high performance will be crucial. We want the right people in the right places, working in a healthy and safe environment. In this context, we have intensified the Health, Safety and Environment program (SSMA). This has taken the form of a manual for informing and guiding service providers which operate on BRF’s premises. We also conducted the company’s first employee organizational climate survey between May and June when more than 86 thousand responded to the questionnaire, this corresponding to 90% of all our active employees. Our planning cycle - denominated BRF-17 was executed during the course of the second half of 2013 involving the participation of approximately 150 people – among directors, executive officers and consultants. This group undertook a profound review of the Company to establish our course of action for the 2014-2017 period and a framework for guiding the company. During this fiscal year, we have maintained our values aligned to the ten principles of the United Nations Global Compact and have revalidated our objective of achieving our transformational vision: “To be one of the leading food companies in the world, admired for its brands, innovation and results, contributing to a better and sustainable world”. 13 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance In line with the company’s changes, we have structured a Vice Presidency for Marketing and Innovation for coordinating marketing and technological innovations. Under this umbrella, we have repositioned the Market Intelligence Area to ensure that the information and knowledge is transformed into action and decision making. Again as part of this structure, the Channels Development department – responsible for product and category segmentation – will offer service packages tailored to each client type. Other areas under the Vice Presidency for Marketing and Innovation are Brands, Quality and R&D. In the light of the major priority given to innovation in the new cycle, the BRF Innovation Center in Jundiaí was planned to be our new product launch laboratory. With its experimental kitchens, the center is becoming an important source of integration of the company with the clients and consumers, covering the entire R&D area for industrialized products and the focus of monthly meetings from the Innovation Committee. The purpose of all this organizational restructuring is to consolidate BRF as a company which creates value from the strength of its brands and innovative products, rendering it less sensitive to narrowing commodity margins. We are experiencing a period full of achievements on the back of a highly positive performance when compared to the previous fiscal year. This is a clear demonstration of the company’s resilience in a scenario which remains a challenging one. Net sales were R$ 30.5 billion, a growth of 7.0% over 2012. The company’s operational result was R$ 2.5 billion and net income, R$ 1.1 billion – representing growth over 2012 but still below our objective. We believe that all the initiatives we have taken involve a process of long term sustainable work. Notwithstanding the fact that this does not always bring immediate results, one of the key targets in our Acceleration Plan will be to consistently and gradually increase our Operating Result by R$ 1.9 billion as from 2016. On the international front, 2014 will see the rollout of our Abu Dhabi plant in the United Arab Emirates, the first to be built by BRF outside Brazil. This project represents one of the key foundations of our strategy for investing in profitable processed products with a strong brand and higher added value in such fast-growing markets as the Middle East, North Africa & Southeast Asia (known as MENASA). In Brazil, our goal is to reinforce our position as a market leader which is admired by all our stakeholders: consumers, clients, employees and investors. We are fully confident and enthusiastic with BRF’s new development cycle, the seeds of which have been sown in the fiscal year 2013. Abilio Diniz Chairman Claudio Galeazzi Global Chief Executive Officer 14 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance HIGHLIGHTS 4 th Quarter 2013 (4Q13) · Net sales totaled R$ 8.2 billion, growth of 0.8% compared with 4Q12, results which have been achieved since mid-2013 in a more challenging domestic market, also consequently compromising volume growth. · The total sales volume in the period was 1.5 billion tons, 8.1% less than in the same period for the previous year. · Gross profit amounted to R$ 2.1 billion, 0.6% down on 4Q12 impacted by the increase in costs during the period, most notably labor charges, and feeding though to a reduction in gross margin from 25.7% to 25.4%. · Adjusted EBITDA reached R$ 954.0 million, 6.3% lower than 4Q12, leading to an adjusted EBITDA margin of 11.6% against 12.5% in 2012. EBITDA reached R$ 772.6 million in the quarter (2.0% below 4Q12), with an EBITDA margin of 9.4% against 9.6% · BRF reported a net income of R$ 208 million against R$ 520 million recorded for 4Q12, the result of non-recurring operating expenses, higher net financial expenses as well as other factors already cited. · The financial trading volume in company equity was US$ 71.5 million/day in the quarter, 0.42% higher than for the same period in 2012. Highlights (R$ Million) 4Q13 4Q12 ch.% Net Sales 8,208 8,146 1 Domestic Market 4,719 4,695 1 Exports 3,489 3,451 1 Gross Profit 2,082 2,095 (1) Gross Margin 25.4% 25.7% (30) bps EBIT 462 543 (15) Net Income 208 520 (60) Net Margin 2.5% 6.4% (390) bps EBITDA EBITDA Margin 9.4% 9.6% (20) bps Adjusted EBITDA Adjusted EBITDA Margin 11.6% 12.5% (90) bps Earnings per share 0.24 0.65 (63) (1) Consolidated earnings per share (in R$), excluding treasury shares. Accumulated 2013 · Net revenue amounted to R$ 30.5 billion, a consolidated growth of 7%, generated across all the company’s operating segments, more particularly in the first quarters of the year. The highlight was export market performance which reported improved revenue of 12.9% in relation to 2012, benefiting from foreign exchange devaluation in the period. · Total sales volume during the period was 5.9 million tons, 7.4% down on the same period in 2012. · Gross profit amounted to R$ 7.6 billion, 17.3% higher due to the passing on of costs to domestic market prices and an improvement in product mix, reflected in a 2.2 p.p. gain in gross margin. 15 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance · Adjusted EBITDA reached R$ 3.6 billion, 35.3% higher than 2012, with an adjusted EBITDA margin of 11.9% against 9.4% for 2012. EBITDA reached R$ 3.1 billion in the year (37.0% higher), with an EBITDA margin of 10.3% against 8.0%. · Net income was R$ 1.1 billion compared with R$ 770.0 million reported in 2012: totaling a 38.0% increase, reaching a net margin of 3.5% against 2.7%. · The average financial trading volume in the company’s equity was US$ 80.7 million/day in 2013, 6.2% higher than fiscal year 2012. Highlights (R$ Million) ch.% Net Sales 30,521 28,517 7 Domestic Market 17,159 16,668 3 Exports 13,363 11,849 13 Gross Profit 7,568 6,454 17 Gross Margin 24.8% 22.6% 220 bps EBIT 1,960 1,323 48 Net Income 1,062 770 38 Net Margin 3.5% 2.7% 80 bps EBITDA 37 EBITDA Margin 10.3% 8.0% 230 bps Adjusted EBITDA 35 Adjusted EBITDA Margin 11.9% 9.4% 250 bps Earnings per share 1.22 0.89 30 (1) Consolidated earnings per share (in R$), excluding treasury shares. The variations in this report are comparisons between the accumulated period for 2013 (12M13) and the same period in 2012 (12M12) or for the 4th quarter 2013 (4Q13) against the 4 th quarter 2012 (4Q12), as specified. 16 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Adjusted EBITDA – 4 th Quarter Trend (R$ million) Adjusted EBITDA – Quarterly Trend (R$ million) 17 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance SECTOR SCENARIO Brazilian Exports A month-on-month comparison reveals an increase in volume and value of 5.4% and 4.2% (US$) respectively of Brazilian exports of chicken meat. For 2013 as a whole, shipments were slightly down on the total exported in 2012 in volume terms (-0.7%), on the other hand the improved average price permitted a growth of 3.4% in turnover. In the context of pork meat exports, 4Q13 posted a decline of 13.9% in volume and 9.6% in billings (US$) when compared with the preceding quarter. For the full year, there was also a decline in both parameters of 11% and 9.1%, respectively. Animal protein in the form of beef recorded strong growth in 2013. Shipments in 4Q13 reported quarter-on-quarter growth of 1.3% and a 19.7% year-on-year increase. For the full year, there was an improvement both in relation to export volume (19.5%) and in terms of US$ sales (13.6%) in spite of a decline in average prices relative to 2012. The volume of Brazilian chicken meat exports in 4Q13 amounted to 1.0 million tons. Annual export volume totaled 3.9 million tons corresponding to sales of US$ 8.0 billion. Saudi Arabia, Japan and China continued to account for the larger part of export transactions (together representing 36.3%). All three countries saw an increase in volumes in relation to Brazilian exports in 2012. Pork shipments in 4Q13 were 128 thousand tons. Exports for the full year were 517.3 thousand tons, with an increase of 2.2% in average price and equivalent to sales of US$ 1.4 billion. In spite of higher average prices, the reduction in sales is largely due to lower export volume to the Ukraine. Twice during the year, the Ukrainian authorities suspended Brazilian imports – the first time in 2Q13 and again in the middle of November. Russia and Hong Kong took approximately 49.5% of Brazilian pork meat exports by volume. Worthy of note in this context was the first shipment of in natura pork to Japan, the largest consumer market in the world and offering major export potential. Beef was the highlight of the year with shipments in 4Q13 totaling 415 thousand tons. For the year as a whole, volumes of protein in the form of beef were 1.5 million tons on sales of US$ 6.7 billion. Brazilian exports to Russia, Hong Kong and Venezuela were the leading drivers of demand. Domestic Consumption The Brazilian Central Bank’s Focus survey of January 24, 2014 estimated Brazilian GDP growth at 2.3% in 2013, the lowest for the last two years. This weakness stems principally from factors such as stagnation in industrial output, a low level of sector competitiveness in overseas markets as well as declining investments and only a modest demand on the part of consumers. One of the key objectives of current economic policy, consumption failed to produce the expected results due to government focus on maintaining price increases within the inflation band target. In addition, the inflation rate measured by the Amplified Price Consumer Index (IPCA) was 5.9% in 2013, in line with a trend of relatively high inflation rates when compared with the central inflation target of 4.5%. This result frustrated government expectations of ending 2013 recording a lower inflation rate than 2012 (5.8%). The IPCA for 2013 also came in above what the market had been forecasting of approximately 5.5% (as per the Central Bank’s Focus report of January 2, 2013). During 2013, the Brazilian government implemented fiscal and monetary policies in an attempt to control inflation. These measures included the control of oil derivative prices, the reduction in electricity tariffs to the consumer and tax breaks granted to the automobile and electrical-electronic goods sector. A further anti-inflation measure was to increase the Central Bank’s benchmark Selic interest rate. 18 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance The Central Bank reported an accumulated Selic rate as at December 31, 2013 of 9.9%. This had a direct impact on the reduction of investments due to the greater attractiveness of government bonds and conversely on credit, by limiting supply to consumers. The reduction in personal credit ran pari passo with the decline in the Consumer Confidence Index (ICC). The ICC reported a fall of 6.1% in 2013 and was reflected in the deceleration of consumer expenditure. On the other hand, the recorded volume of delinquencies fell 4.4%in the month of December compared with 2012. This was the fourth consecutive decline and the sharpest fall since the inception of the historical series calculated as from January 2012 by the Credit Protection Service and the National Retail Directors’ Confederation (CNDL). In the supermarket sector, LCA Consultores (view as of January 2014 based on National Statistics Office – IBGE data) is expecting invoicing levels of sales in 2013 to show an improvement of 12.0% (against an increase of 16.0% in 2012). The consultancy estimates a more accelerated growth rate for 2014 (14.0% year-on-year), principally reflecting a reaction in sales volume. In relation to restricted nominal retail sales as a whole, LCA is forecasting year-on-year sector growth of 11.0% in 2014, growth levels similar to what was expected in 2013 vs. 2012. 19 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance OPERATIONAL PERFORMANCE Investments Investments in Capex during the quarter amounted to R$ 376.8 million, 44.3% less than the same period in 2012 and directed to growth, efficiency and support projects. This amount includes R$ 120.1 million of investments in biological assets (breeder stock) for meeting the requirements of growth projects. For the fiscal year as a whole, investments (CAPEX) amounted to R$ 1.5 billion, R$ 501.8 million of this as investments in biological assets. In addition, during the period, there were a further R$ 164.8 million in leasing operations and R$ 222.5 million in acquisitions and other investments. Principal disbursements in 2013 were made to investments in increased production capacity in Videira (SC), Ponta Grossa (PR), Paranaguá (PR), Tatuí (SP) and Uberlândia (MG); new plants under construction: margarine (Vitória do Santo Antão- PE); cheeses (Três de Maio - RS); expansion of slaughtering facilities at the industrial units of Nova Mutum (MT) and Dourados (MS); and the processed product plant in the Middle East. Investments also went to projects involving automation, improvement in processes, expansion of product lines and support facilities. The reduction in Capex reflects the Company’s project prioritization in line with it strategy, which represents a switch in focus towards improving processes through investments in logistics and systems (IT). Investments (R$ million) 20 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Production BRF produced 1.3 million tons in foods in the quarter and 5.4 million tons during the year, a decline of 3.9% in 4Q12 and 6.3% less than 2012 as a whole, due to the sale of a hog slaughtering unit in May 2013. In addition, in line with an adjustment of demand there was a decrease in the pork slaughter and lower production of processed products. Production 4Q13 4Q12 var. % var.% Poultry Slaughter (million heads) 434 434 - 1 796 1 792 - Hog/ Cattle Slaughter (thousand heads) 2 330 2 499 (7) 9 744 10 874 (10) Production (thousand tons) 0 Meats 989 1 021 (3) 4 102 4 269 (4) Dairy Products 193 218 (11) 802 989 (19) Other Processed Products 131 127 3 510 522 (2) Feed and Premix (thousand tons) 2 633 2 841 (7) 11 036 11 832 (7) Product Launches and Investments in Marketing BRF’s new product launches were made with a view to renewing the portfolio, repositioning the brands/categories and adding value. During the year, the Company announced 219 product launches: 99 to the domestic market split between the meat segment - 68 and dairy products – 31. A total of 96 new products were launched in the International Market and a further 24 directed to food services. In the fourth quarter, BRF launched 50 new products: to the domestic market, 25 launches, 14 of which in the meats segment and 11 in dairy products. Three new products were launched in the domestic food services segment while a further 22 were launched on the export market. Main fourth quarter launches: Year-end festive products represent the main window of opportunity for product launches. In the final months of 2013, we underscored the practicality of the Assa Fácil line for pork and fish cuts, adding innovation to the Christmas dinner. Another important launch was under the Qualy brand, with the new Qualy Cremosa margarine in a more economic 1 kg pack. Principal Launches in 2013: In the ready-to-eat dishes, the launch of the Rice and More line underscoring aspects of practicality and innovation. In the dairy products segment, launch of Greek Yogurt in liquid and creamy versions and platform Hidra , milk whey liquid drinks. In food services, we further strengthened our partnership with major clients by launching Mc Bites for the Mc Donald’s chain in Brazil and Mercosul during the Confederations Cup. A major achievement for the public sector was the bidding to supply the Leve Leite program run by the state of São Paulo authorities. 21 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance BRF Brands In a survey conducted in the final quarter of 2013 for monitoring industrialized food brands,Sadia and Perdigão continue to be the two most recalled brands among consumers (top of mind). This market is an extremely competitive one with brands such as Nestlé, Knorr, Maggi, Seara and Danone. Nevertheless, Sadia remains the first choice for 50% of Brazilian consumers. In the context of image which consumers have of each brand, Sadia is viewed as the one that represents first and foremost nutritional safety, pleasurable eating and a brand that helps care for the family. Meanwhile, the Perdigão label is associated with Brazilian values, the family and food which has always been an inseparable part of the consumer’s household. Sadia has the greatest brand equity in the Brazilian food market while Perdigão competes for second place with Nestlé in various markets. In the markets for margarines in São Paulo, Rio de Janeiro and Porto Alegre, Qualy retains the absolute leadership in brand recall (top of mind), purchasing and consumption considerations and brand equity – with notable advantages over the competition. In Recife, the Deline regional brand leads all others in terms of health and brand equity parameters – also an absolute leader over the competition. In corporate communications during the year, special mention should be made of the innovative Tree Supper Day ( Dia da Ceia da Árvore ) campaign, which achieved approximately 90% visibility among consumers with very close correlation with the Sadia brand as well as high levels of agreeability, credibility and relevance. In 2013, the company developed numerous projects for reducing sodium and fat, notably in the nuggets and breaded product lines where total fat and sodium levels were reduced by 55% and 52%, respectively for different products. The formula for the Air Dried Meat Escondidinho and the Chicken Breast Parmegiana was altered with a reduction in sodium content. The fat content of the Calabrese Sausage Escondidinho was also reduced. Other projects, still in the development stage, will be implemented during the course of 2014, such as turkey breast with a 25% reduction in sodium. The formulation of the lasagna line has been changed resulting in a significant reduction in sodium and following modifications in the production process including the sautéing stage of the meat in the sauce. The change in taste was well received in the tests, particularly in terms of the new combination of aromas and tastes. The company has also reduced the sodium content in ready-to-eat dishes and breaded products – salt being substituted by natural seasoning (increase in onion, garlic, herbs, whenever appropriate). The fat content in breaded products was also reduced – using a greater quantity of chicken meat and less fat as well as the introduction of technologies in processes for reducing the fat load during manufacture. Various other projects are being developed in partnerships - principally with food services clients for enhancing the importance of healthiness in their products. DOMESTIC MARKET The objective is to make BRF a client-oriented company and indeed it was the consumer that was the focus of the company’s attention in the domestic market in 2013. During the year, BRF restructured the corporate organizational chart as part of the successful implementation of this project. This also included the creation of the position of CEO Brazil, responsible for the redesign of all the processes as well as the reorientation of the go-to-market (GTM) process. The intention is to improve quality at the point of sale in order to maximize consumer satisfaction over the coming years. 22 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance The model developed for establishing excellence in customer service is based on an evolution in the way in which the business is understood, introducing a tridimensional aspect based on the vectors of category, geography and distribution channel. Consequently, service delivered to the same client has begun to be considered from different aspects. For example, a product or service with an excellent level of acceptance in the South is not always an acceptable habit of consumption in the Northeast of Brazil. The change involves customization, with simplification of processes and the adoption of criteria which enhance efficiency and agility. The new GTM model consolidates the sales areas, establishing the figure of the BRF salesperson, ready to offer a complete portfolio combining Sadia, Perdigão, Batavo and in natura products and other brands as well. With a view to improving productivity, areas not covered by the salespersons were mapped with new routes being created based on the economic potential of the regions, thus ensuring a more appropriate redistribution of salespersons. In addition, the operation has gained in productivity thanks to technology. Since July 2013, company salesperson’s smartphones employ applications with the best resources thus enabling greater support and management of sales. The strategy is always based on innovation which permits synergy and productivity in domestic market operations through logistics intelligence which regionalizes plants and distribution centers making distribution cheaper and more efficient. BRF pursues three objectives, all focused on market development: to win over new consumers; to promote new reasons for consumption and new uses; and to add new benefits. Among the domestic market launches in 2013, particularly successful were Batavo’s Greek Yogurt which began sales with a 1% market share in June, ending the year with 8%; and in the convenience platform, the Arroz Mais and Sandubas Hot Pocket lines. In 4Q13, domestic market revenue reached R$ 3.6 billion in line with 4Q12 in spite of 16.3% lower volumes, a reflection of higher average prices and a withdrawn consumption which impacted sales more especially in December. Average prices increased 19.6% reflecting an improved product portfolio and increased prices. Average costs were 16.1% up year-on-year. Operating profit was R$ 405.1 million, 10.9% higher, equivalent to an operating margin of 11.3% against 10.2%, a 1.1 percentage point increase in the quarter. This improvement in performance was achieved despite the booking of the larger part of non-recurring expenses related to the business unit’s restructuring during the period, in the quarter amounting to R$ 71.1 million. As was the case in the preceding quarter, 4Q13 results were also affected by sundry sales which resulted significant variations in price and volume. Differences arose due to raw materials sold to the Doux plant (sold in May 2013) and therefore a non-recurring event. If we factor out sundry sales from the analysis, the quarterly figures better reflect the real domestic market scenario with net sales of R$ 3.4 billion, 0.9% more than the same period in 2012, a decline of 7.9% in volume and a 9.5 % increase in average prices. On this basis, the operating result would have been 11.8% compared with 10.8% in 4Q12. As for the annual result, domestic market revenues were R$ 13 billion, 2.8% greater than 2012, with growth concentrated in the first half of 2013. Volumes were 13.0% down with an operating profit of R$ 1.3 billion for this segment (30.3% higher), operating margins increasing 10.2% against 8.0% in 2012. If we adopt the same analysis as for 4Q13 and factor out sundry sales then the domestic market numbers would report annual net sales of R$ 12.0 billion, an increase of 2.7% compared to the preceding period, with volumes 9.5% down and average prices up by 15.2%. Operating result would have been 10.7% in relation to 8.4% in the same period of 2012. 23 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Market Share – Value % Frozen products, pastas, margarines and dairy products: baseline October/November. Pizzas and industrialized products: baseline September/October Source: AC Nielsen EXPORTS The International Market in 2013 was a challenging one. It was a year when we sought to transform BRF more intensively from a major exporter to a globalized company with the goal of obtaining a more profound knowledge of local consumers and clients in the markets which we have established as strategic. And this in parallel with replicating in these markets the pillars of the business model we apply in Brazil. The idea of gaining a bridgehead in all markets from the base of an export platform has evolved into a mission of establishing positions of leadership in specific regions where the fundamental pillars of brand, distribution and quality of our products assure us the profitability and growth desired by our shareholders. A new organizational model has been introduced with the creation of the International CEO position. During the year, the talent management process was intensified with a view to achieving greater cultural diversity and an understanding of our consumers on a global scale. The international market continued to be a testing one in a scenario of depressed prices in some of our more important markets while Brazil as a whole continued to show a gradual loss of competitiveness in foreign trade. Notwithstanding, the International Market was able to report improved results in 2012. Our trading environment was marked by higher than expected grain prices although exchange rates oscillated to levels also higher than we had anticipated, restoring a degree of equilibrium to returns and allowing us to end the year with good prospects for 2014. The international strategy was revisited as part of the BRF-17 strategy plan now made more emphatic in its objectives: growth through the continual qualification of portfolio products, development of markets and channels and greater penetration of branded products. The long term plan visualizes balanced growth through organic expansion of the operations and selective acquisitions in strategic regions such as the Middle East, Latin America and Asia. On a 4Q13 vs 4Q12 comparative basis, BRF’s export volume recorded an increase of 4.5%, totaling 635.9 thousand tons together with an improvement of 5.3% in net sales to R$ 3.42 billion. Operating margin for the export market in the quarter was 0.6% against 4.0% in 3Q13. 24 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance For 2013 as a whole, the company exported 2.5 million tons, reporting growth of 1.5% in relation to 2012. Important price hikes successfully passed on during the year (11.2%), had the contribution of a devaluation of the Real in 10.4% and resulted in a growth of 12.9% in net export revenue to R$ 13.1 billion. Despite some adverse factors impacting company performance during the year, the quest for a better return even at the expense of volume, in the end produced a positive global result. The Company ended the year reporting operating profit of 3.0%, an improvement on the 1.3% in 2012. Saudi Arabia remained the principal destination for whole chicken exports, amounting to 48.3% of all export volume to the Middle East. In this context, it is worth pointing out the cooperation agreement signed between BRF and the Americana Group at the end of December whereby the companies are to undertake a strategic analysis for operating on a collaborative basis in the region. Below are comments on the leading markets: Middle East – This region includes the most significant countries comprising the so-called Menasa (Middle East, North Africa and South Asia) block, the most strategically important region for BRF’s process of internationalization. A leader in the region with premium brands and an increasingly consolidated distribution model, in 2012, the company began the building of a processed foods plant in Abu Dhabi in the United Arab Emirates with rollout scheduled for the middle of 2014. Investment in the new unit will be about US$ 160 million with an annual production capacity of about 80 thousand tons/year in breaded products, hamburgers, pizzas, and industrialized and marinated products. Local production of processed items allows the company flexibility and scope to adapt the products in line with regional demands and to expand the portfolio in the Food Services channels. In 4Q13, the Middle East recorded a decline of 8.9% in net revenue and 10.6% in volume due to higher local inventory and fluctuating demand in Saudi Arabia due to political issues. However, the year as a whole reported growth of 7.9% in net revenue against a fall of 2.3% in volume. Far East – The Japanese market suffered from high inventories carried over from 2012, pressuring prices and margins although with signs of improvement at year-end. The tendency is for inventory levels to normalize during the course of 2014. The Japanese market for overseas pork meat opened in June and BRF was the first Brazilian company to make a shipment. The opening of a commercial office in Seul, South Korea will support the objective of expanding the client portfolio and developing the new markets in the region. The final quarter of 2013 in Japan was characterized by the normalization of local inventory of imported products and by strong domestic demand due to the highly seasonal nature of the period which is reflected in average price increases. In the Far East, negotiations ahead of the Chinese New Year produced good business opportunities. Important to note in this context was the rehabilitation of SIF 103 (Serafina Corrêa unit) for export of in natura chicken meat to China following the Chinese mission which visited the plant in late December. On a 4Q13 vs 3Q13 comparative basis, the Asian market posted an increase of 10.3% in volume and 15.6% in net revenue. The full fiscal year also reported a slight improvement (2.2% growth) with net export revenue increasing by 13.4%. Americas – After assuming control of Quickfood in Argentina, the main brand of which is Paty - leader in the hamburger market - and of the production of the Avex and Dánica companies, BRF’s efforts in 2013 concentrated on the integration of these companies and unification of processes, using the distribution chain to expand the commercialization of the Paty and Sadia brands in Argentina, Uruguay, Paraguay and Chile. In spite of the adverse economic scenario and the increasingly complex outlook for business in Argentina, our principal market, we remain convinced of the merits of our long term activities in the Southern Cone, a region where we possess a solid portfolio of brands, distribution and local production capacity. 25 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance The implementation of the SAP software system in Avex and Quickfood in Argentina continues apace and it is expected that the changes being implemented will bring synergies to the businesses and make the processes increasingly more efficient. In this market, demand for BRF’s exports came principally from Argentina and Venezuela, accounting for nearly 90% of volume. It is important to note that the safeguard process begun by Chile to protect its local industry ended in November without any measures being implemented. The Company’s business in the Americas increased by 8.2% in net revenue in 4Q13 compared to the same period in 2012 with volumes 2.7% lower. For the full year, net revenue increased by 50.4% on 27.4% greater volume thanks to the contribution of Quickfood to results which were fully consolidated in 2013. Europe/Eurasia – In 2013, the region reported an improvement in product mix and a recovery in prices, principally in the second half when the first green shoots of economic recovery in Europe appeared. A new high quality line of products such as nuggets based on chicken breast and sold under the Chixxs brand and developed at the Plusfood plant was well received by consumers in the United Kingdom and Benelux. Italy also returned to growth on the back of the Speedy Pollo brand and a very interesting distribution model - to be replicated in other markets in the region. In line with results for the preceding quarter, in 4Q13, the European market recorded an important recovery in domestic consumption, BRF’s export volume growing by 10.5%. Parallel to volumes, average prices were also 9.5% higher resulting in net export sales 21.1% up on 3Q13. However, the full year showed a decrease of 3.6% in volume but an increase of 8.9% in net revenue, reflecting higher average prices. Germany, the United Kingdom and the Netherlands remained the principal importers of BRF’s products, together accounting for more than 60.9% of BRF’s exports to Europe. In 4Q13, the Eurasian market turned in a poorer performance in relation to the preceding period with a reduction of 16.9% in BRF’s shipments by volume and 12.0% lower net export revenues. The main factor in this result was the Ukrainian trade ban on Brazilian exports which begun in the middle of November and had not been resolved by the year-end. This was the second time the Ukraine authorities imposed restrictions on Brazilian imports in the year, the first being during 2Q13, for sanitary reasons. For the full year, the region reported a reduction of 26.8% in volume on 13.1% lower net revenue. Africa – In the light of the growing consumption of animal protein, Africa has become one of BRF’s principal potential markets. Currently, the company exports to the continent products processed at more than 30 plants in Brazil in partnership with local distributors in Morocco, Libya, Ghana, Congo, Angola, Mozambique, Mauritius, The Seychelles and a further 15 countries. Over the past two years, the sales team for the region has been expanded while a regional marketing department has been set up, in 2013 developing campaigns to upgrade the penetration of Sadia-branded products in the region. In 4Q13, the region reported a decline of 11.5% in export value and 12.5% in volume due to higher existing inventory of grilled chicken in Angola, BRF’s leading market for this product in Africa. Libya, another important market for griller, is experiencing financial difficulties - reflected in a 40% month-on-month drop in export volume in December. For the full fiscal year 2013, Africa reported net sales 2.5% higher despite the fall of 8.2% in volume exported by BRF in 2013. 26 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Exports by Region (% of Net Sales) – Quarterly Exports by Region (% of Net Sales) - Annual DAIRY PRODUCTS The Brazilian dairy products market rose 16.3%, reaching approximately R$ 18.4 million driven largely by the Yogurts, Fermented Milks, Petit Suisse and Powdered Milk products, data Nielsen. BRF’s dairy products segment has a 10.8% share by value of the Brazilian market, remaining in 3 rd place behind Nestlé and Danone. The company strategy of focusing on a mix with greater added value and reducing the dependence on UHT milk continued throughout 2013, thus contributing to more positive results. On a full year-on-year basis, the company reported a growth of 3.5% in net sales, totaling R$ 2.8 billion on volume 15.4% down and average prices 24.2% up on 2012. Average costs increased by 19.3%, a reflection of the high cost of milk collection during the year. Operating results were R$ 60.1 million, representing a gain of 2.3 percentage points. 27 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance On a 4Q12 x 4Q13 comparative basis, performance reported an increase in revenue of 3.2% reaching R$ 694.9 million albeit against 9.4% lower volume. Average prices increased by 13.4% with the passing through of costs and the improvement in product mix while average costs recorded an increase of 18.8%.Operating results for 4Q13 amounted to a negative R$ 27.7 million, characterized by a scenario of escalating costs for milk collection and by declining sales volume. FOOD SERVICES The year was characterized by important challenges for the food services market and for our own business area with focus on this market. Macroeconomic factors – such as services inflation, cost of commercial space and labor overheads and reduced disposable incomes – have all negatively impacted consumption of the new middle classes. While these have successfully penetrated the food courts, they have still been unable to make the event a habit. The lack of security also played a preponderant part in first half results: street protests and robberies in restaurants by gangs of thieves (the so-called arrastões ) have all impacted the 10% decline in away-from-home eating in São Paulo, the leading national market. However, two key questions have led to increasing numbers choosing away-from-home eating as an option. Firstly, the growth in the structured restaurant networks – all increasingly professionalized on the basis of franchise agreements allowing for maturation over the medium term. Secondly, the evolution of shopping malls which are seeing major expansion principally in the interior of the country and consequently acting as a catalyst for expanding food services transactions outside the Rio-São Paulo axis. During 2013, BRF’s food services business focused on the optimization of operations. Following an analysis of internal processes, synergies have been captured in the sales forces: 75% of the commercial team was unified during the year and the forecast is for this to be 100% complete in early 2014. Segment innovation concentrated on the professional portfolio concept whereby specific products are developed for food services, not necessarily replicating retail products. Notable examples of this concept are the Creme Culinário Elegê and the Chicken McBites products. The first combines milk and a vegetable base as a tasty alternative to dairy cream in the preparation of salty recipes such as stroganoffs, lasagnas, pies and also desserts as for example pavés (cream sponge cake) and cakes. The second consists of small cubes of breaded chicken breast for the McDonald’s chain, launched in June and supplied to more than 700 restaurants in the network in Brazil, Paraguay and Uruguay. The relationship service structure and sales team training were both upgraded during the year and the number of chefs increased. The latter also have the responsibility of sponsoring six finalists in the Chef of the Future contest. A BRF initiative in partnership with the Anhembi Morumbi and FMU universities together with Senac São Paulo, the contest challenged students in the Gastronomy courses at these institutions in the city of São Paulo to create a product for facilitating the daily activities of cooks: 200 candidates entered proposals exceeding by 42% initial expectations of 140 entries. In 2014, the contest will be taken nation wide. In 2014, a new segmentation will be implemented for classifying clients by their value profile rather than business type – this part of the continuing process of upgrading productivity through excellence in execution. The execution of the Christmas Kits project was conducted on a totally dedicated basis, sales seeing considerable growth for the year (16%). The finalization of kit sales took place in record time thus permitting excellence in the logistics of delivery and post-sales for more than 2 million kits. Conscious of their requirements, the Perdigão brand looked to innovation and ease of use to attract customers with thermally insulated backpacks for some of its kits for greater comfort when carrying the present. In the contemporary, sophisticated line seeking to attract the customer through the versatility of a bag which can be used in three different ways: shoulder bag, backpack and shoulder pack. 28 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance In 2014, we shall begin the expansion of the model internationally, evaluating the markets of Europe, the Southern Cone and the Middle East where there is already a team, a structure and a degree of volume. In 4Q13, net sales were R$ 506.6 million, a growth of 1.6% compared with the same period in 2012. Operating profit was R$ 62.7 million in 4Q13, against R$ 66.5 million in 4Q12. On a 2013 vs 2012 comparative basis, we ended the year with a 3.1% increase in sales to R$ 1.6 billion, albeit on 5.7% lower volume due to the economic scenario. Average costs rose 7.9% over those of 2012. For the year as a whole, operating profit increased 7.5% to R$ 177 million, reflecting the drive to reduce operating expenditures. Sales by Channel (% of Net Sales)- Quarterly Sales by Channel (% of Net Sales)- Annual 29 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Sales in R$ million and Tons (4 th Quarter 2013) DOMESTIC MARKET THOUSAND TONS R$ MILLION 4Q13 4Q12 ch. % 4Q13 4Q12 ch. % In Natura 99 (25) (8) Poultry 68 100 (32) 389 438 (11) Pork/beef 31 32 (4) 234 240 (3) Processed (2) 3 Other sales 57 (53) (10) Total (16) 0 EXPORT MARKET THOUSAND TONS R$ MILLION 4Q13 4Q12 ch. % 4Q13 4Q12 ch. % In Natura (3) (6) Poultry 444 445 (0) 2,022 2,187 (8) Pork/beef 68 85 (20) 531 540 (2) Processed 20 30 Other sales 0 0 - 3 0 - Total - 1 DAIRY THOUSAND TONS R$ MILLION 4Q13 4Q12 ch. % 4Q13 4Q12 ch. % Dry Division 123 144 (14) 351 336 4 Fresh and Frozen Division 60 71 (16) 316 319 (1) Other sales 31 21 46 27 18 48 Total (9) 3 FOOD SERVICE THOUSAND TONS R$ MILLION 4Q13 4Q12 ch. % 4Q13 4Q12 ch. % Total 63 64 (2) 2 TOTAL THOUSAND TONS R$ MILLION 4Q13 4Q12 ch. % 4Q13 4Q12 ch. % Total (8) 1 30 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Sales in R$ million and Tons (2013) DOMESTIC MARKET THOUSAND TONS R$ MILLION ch. % ch. % In Natura (12) 8 Poultry 275 329 (16) 1,492 1,351 10 Pork/beef 132 134 (2) 947 911 4 Processed (9) 1 Other sales (29) 5 Total (13) 3 EXPORT MARKET THOUSAND TONS R$ MILLION ch. % ch. % In Natura (4) 8 Poultry 1,750 1,795 (2) 8,262 7,569 9 Pork/beef 268 306 (13) 1,897 1,867 2 Processed 20 34 Other sales 55 9 529 56 8 627 Total 2 13 DAIRY THOUSAND TONS R$ MILLION ch. % ch. % Dry Division 543 700 (22) 1,446 1,475 (2) Fresh and Frozen Division 253 278 (9) 1,282 1,178 9 Other sales 103 85 21 80 60 33 Total (15) 3 FOOD SERVICE THOUSAND TONS R$ MILLION ch. % ch. % Total (6) 3 TOTAL THOUSAND TONS R$ MILLION ch. % ch. % Total (7) 7 31 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Net Operating Sales In 4Q13, sales revenue rose 0.8% year-on-year reaching R$ 8.2 billion in a market scenario of continuing weak consumption, this impacting volumes in the face of the pass-through of costs into prices during the period in the domestic market. Parallel to this, the overseas market benefited from the devaluation of the Real against the US Dollar by an average of 10.6%. The average prices in the consolidated result posted an increase of 9.6% in the period in relation to 4Q12 on 8.1% lower volume. For the full year of 2013, net operating revenue was R$ 30.5 billion, representing an increase of 7.0%, largely benefiting from the good performance of sales in the first half in the domestic market and the recovery in export revenue in the overseas market (benefiting from further devaluation of 10.4% of the Real against the US Dollar). Average prices (NOR) in the period recorded growth of 15.6% in relation to 2012 on 7.4% lower volume. Breakdown of Net Sales (%) 32 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Breakdown of Net Sales (%) Breakdown of Net Sales (%) 33 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Breakdown of Net Sales (%) Cost of Sales (COGS) In spite of year-on-year weaker grain prices in 4Q13, the Company experienced pressure from labor and dollar-linked costs as well as an increase in the cost of other raw materials such as milk collection. It is worth pointing out that declining volumes in 2013 has restricted the dilution of fixed manufacturing costs. When compared with 3Q13, cost of sales was 8.1% higher due to certain factors such as: soybean meal, prices which increased by 12.4% in the quarter (source: Safras & Mercados ) labor, with the increase in obligatory stoppages together with reduced production and corresponding less volumes to dilute fixed costs. For the full year, cost of sales increased 4.0% to R$ 23.0 billion. Growth is largely explained as follows: 1) labor; 2) soybean meal; 3) increase in dollar-indexed items such as: packaging, vitamins; 4) freight charges. Gross Profit and Gross Margin The company reported Gross Profit of R$ 2.1 billion and in line with 4Q12 with gross margins of 0.3 of a percentage point down at 25.4% against 25.7% in the same period in 2012 due to the factors already discussed. For the full year, Gross Profit reached R$ 7.6 billion, an increase of 17.3%, and equivalent to a gross margin of 24.8% against 22.6% due to the pass-through of costs to prices and an improved domestic market product mix as well as a improvements in feeding conversion and slaughtering productivity. Operating Expenses In 4Q13, BRF reported an increase of 8.9% in operating expenses compared with 4Q12, totaling 17.4% of Net Operating Revenue against 16.1% in the same quarter for the preceding year. Commercial expenses rose 9.0%, principally due to greater outlays with indirect benefits to payroll, insurance and marketing expenditures in support of the Tree Christimas campaign. Administrative expenses and professional fees increased 8.6% in relation to 4Q12, principally due to the increase in expenses with consultancy fees and IT systems. 34 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance For the full fiscal year, operating expenses totaled R$ 5.1 billion, an increase of 8.1%, principally affected by the significant rise in administrative expenses from the hiring of outside consultancies in support of BRF’s Acceleration and Strategic Plan projects as well as increases in IT expenditure mentioned above. Other Operating Expenses In the light of CPC 33, which retroactively amended the accounting policies previously adopted for measuring and disclosing employee benefit plans, the figure shown in the other operating expenses account for 2012 has been adjusted. The amount for the item in question was increased from R$ 179.6 million to R$ 245 million in 4Q12 and from R$ 381 million to R$446 million for the full year 2012. The principal adjustments were in the complementary pension defined benefit plan – FAF, amounting to an expense of R$85.4 million and a revenue of post-employment benefits – Healthcare Plan of R$19.9 million. In 2013, we recorded some non-recurring expenses arising from the Restructuring Plan and impacting this line. These expenses included adjustments to personnel as a whole and executive staff and the engagement of consultancies amounting to R$ 71.1 million in 4Q13 . In 4Q13, we froze some investments for increasing capacity as part of our strategic plan and have already provisioned the partial impact representing R$34.6 million to this end. A further R$6.1 million was provisioned in the quarter for the rationalization of Domestic Market and Food Service SKUs. These non-recurring expenses totaled R$111.7 million impacting other operating expenses of R$ 193.6 million in the quarter and of R$ 535 million in the full fiscal year. This translated into a decrease of 21% in the quarter but an increase of 20% for 2013 as a whole compared with the adjusted number for 2012 (as mentioned above). Operating Result before Financial Expenses and Operating Margin In the light of the foregoing comments, operating result before financial expenses was R$ 461.6 million in the quarter, 14.9% less than 4Q12, the operating margin being 5.6% of Net Operating Revenue against 6.7% in the preceding year. The narrower operating margin was principally a reflection of modest growth due to overall market conditions with continuing lackluster consumption. Margins were also squeezed by greater cost pressures, higher expenditures with marketing campaigns and Restructuring Plan overheads – impacting the other operating results line. For fiscal year 2013, the Company reported an operational result before financial expenses of R$ 1.9 billion, 48.1% more than the result reported in 2012, with an improvement of 1.8 percentage points in the operating margin. This was principally due to the gradual recovery in revenues in the domestic market, as well as the devaluation of the Real which improved external market performance. Financial Expenses The net financial expenses amounted to R$ 259.7 million in the quarter, 185.5% more than 4Q12 and R$ 747.5 million for the 12 month period 2013, 31.0% higher than 2012. This increase was largely due to the higher gross debt and interest charges as well as the impact of the foreign exchange translation effect. In the light of the high level of exports, the company conducts operations in the derivatives market with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). 35 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance The use of non-derivative and derivative financial instruments for foreign exchange protection permits a significant reduction in net currency exposure of the balance sheet, this reverting an exposure with a solid position of USD 80.4 million “sold” in 3Q13 to a USD 28.7 million “bought” position at the end of the fourth quarter. On December 31, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 600 million. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports in their respective currencies, totaled 793 million + EUR 107 million + GBP 33 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to other results. As of December 31, 2013, the company’s net debt was R$ 6.8 billion, 3.4% less than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 1.87 times. Debt Debt - R$ Million 12/31/2013 12/31/2012 Current Non-Current Total Total CH. % Local Currency (2,415) (1,657) (4,073) (3,890) 5 Foreign Currency (638) (5,827) (6,466) (5,882) 10 Gross Debt 8 Cash Investments Local Currency 935 155 1,091 1,209 (10) Foreign Currency 2,663 - 2,663 1,545 72 Total Cash Investments 36 Net Accounting Debt (3) Exchange Rate Exposure - US$ Million (79) 36 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Trend in Net Debt/ Adjusted EBITDA Free Cash Flow Generation Free cash flow (EBITDA – Variation of the Financial Cycle – Capex) in 4Q13 was R$ 578.2 million against R$ 197.9 million generated in 4Q12 (R$ 518.2 million in 3Q13). This increase reflects the operational improvement in the period, greater efficiency in working capital and Capex. In 2013, free cash flow totaled R$ 1.5 billion against R$ 115.0 million in the preceding fiscal year. The Company has been working on the optimization of working capital resulting from the improvement in the financial cycle of 56 days in December 2012, representing 14.5% of Net Operating Revenue to 49.5 days in 2013, representing 13% of NOR. 37 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance The outlook for 2014 is for Capex levels to be maintained and an additional improvement in the management of accounts payable/receivable and inventory. Equity Income Result The equity income result from the participation in the result of affiliates and subsidiaries (Joint Ventures) in 2013 accounted for a gain of R$ 13.3 million against a gain of R$ 22.4 million in the preceding fiscal year. This represents a reduction of R$ 9.1 million principally due to the result of the affiliate, Federal Foods. Income Tax and Social Contribution Income tax and social contribution recorded a revenue of R$ 6.2 million in the quarter against revenue of R$ 72.8 million in 4Q12, representing an effective tax rate of 3.1% and 16.1%, respectively. For 2013 as a whole, the expense totaled R$ 145.3 million against a revenue of R$ 24.6 million in 2012, this representing a negative effective tax rate of 12.0% and a positive effective tax rate of 3.3%, respectively. Key factors leading the company to show an effective tax rate lower than the nominal rate are related to tax credits accruing from the payout of interest on capital, subsidies granted on investments as well as benefits relating to foreign exchange variation on overseas investments. Participation of non-controlling shareholders The result attributed in the quarter to non-controlling shareholders of subsidiaries in Argentina, the Middle East and Europe, represented revenue of R$ 235 thousand against an expense of R$ 5.1 million in the same quarter of the previous fiscal year. For 2013 as a whole, the result registered a negative R$ 4.4 million against a negative R$ 7.4 million in the preceding fiscal year. Net Income and Net Margin Net income was R$ 208.4 million in 4Q13 on a net margin of 2.5%, a reduction of 3.9 percentage points in relation to 4Q12 given the year-on-year decline in operating expenses. For fiscal year 2013, BRF’s net income was R$ 1.1 billion, 38.0% more than registered in 2012. Net margin was 3.5% against 2.7% in 2012. This reflects the better trading environment for the company’s exports together with the pass- through of costs to domestic market prices, thus offsetting the pressures on gross margin despite weaker demand. 38 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance EBITDA The company’s adjusted EBITDA reached R$ 954.0 million, 6.3% lower than 4Q12, and corresponding to an adjusted EBITDA margin of 11.6% against 12.5% reported for 4Q12. For the full fiscal year, adjusted EBITDA totaled R$ 3.6 billion, 35.3% higher than 2012, the adjusted EBITDA margin being 11.9% against 9.4% recorded for the year 2012. EBITDA was R$ 772.6 million in 4Q13, 1.6% less than 4Q12 and equivalent to an EBITDA margin of 9.4% against 9.6%. EBITDA reached R$ 3.1 billion for the full year, 37.2% more than the total reported for 2012 with an EBITDA margin of 10.3% against 8.0%. Adjusted EBITDA - R$ Million 4Q13 4Q12 var. % var. % Net Income 208 520 (60) 1 062 770 38 Income Tax and Social Contribution (6) (73) (91) 145 (25) - Net Financial Expenses 260 91 185 748 571 31 Depreciation and Amortization 311 247 26 1 176 967 22 EBITDA (2) 3 131 2 283 37 Other Operating Results 187 236 (20) 505 413 22 Equity Accounting (6) (7) (24) (13) (22) (39) Non Controlling Shareholders (0) 5 - 4 7 (37) Adjusted EBITDA 1 018 (6) 3 627 2 680 35 The expenses net of Other Operating Results are shown in Explanatory Note 33. The disclosure of adjusted EBITDA is in line with what the Company has already informed in the presentation of the previous quarterly and /or annual results or in other publications released to the market. Shareholders Equity On December 31, 2013, Shareholders’ Equity amounted to R$ 14.7 billion (R$14.6 billion on December 31, 2012), the principal movement during the period being generation of a net income of R$ 1.1 billion and the payout of dividends in the form of interest on capital of R$ 359 million, representing 32.6% of the profit in the period. CAPITAL MARKETS The closing price of BRF’s shares in 4Q13 was R$ 49.25 on the São Paulo Stock Exchange (BM&FBovespa) while the company’s ADRs closed at US$ 20.87 on the New York Stock Exchange, depreciating 8.8% and 14.9% respectively in the quarter. Performance was below the negative 1.6% variation in the same period for the Ibovespa, the stock index which tracks the most liquid shares on the Brazilian bourse. The company’s market value amounted to R$ 42.9 billion, a growth of 16.73% compared with 4Q13. 39 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Trend in BRF’s shares X Ibovespa x NYSE PERFORMANCE 4Q13 4Q12 BRFS3 - BM&F Bovespa Share price - R$ * 49.25 42.19 49.25 42.19 Traded shares (Volume) - Millions 114.6 134.1 524.6 584.0 Performance (8.8%) 20.5% 16.7% 15.8% Bovespa Index (1.6%) 3.0% (15.5%) 7.4% IGC (Brazil Corp. Gov. Index) 0.4% 7.2% (2.0%) 19.0% ISE (Corp. Sustainability Index) 1.4% 7.1% 1.9% 20.5% BRFS - NYSE Share price - US$ * 20.87 21.11 20.87 21.11 Traded shares (Volume) - Millions 68.7 134.1 359.1 480.6 Performance (14.9%) 22.0% (1.1%) 8.0% Dow Jones Index 9.6% (2.5%) 26.5% 7.3% * Closing price Financial Trading Volume (4Q13) 40 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Financial Trading Volume Share Performance – 2013 (BM&FBovespa) 41 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance ADR Performance – 2013 (NYSE) 42 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance CORPORATE GOVERNANCE Diffused Control Baseline Date: December 31, 2013 Number of Shares: 872,473,246 common shares Capital Stock: R$ 12.6 billion New Governance and IR Structure The third quarter saw some significant changes in the company’s structure, one of these modifications being the separation of the IR and Corporate Governance structures described in the Management Report for the preceding quarter. Again in 4Q13, further important changes were made in the Vice Presidency for Finance, Administration and Investor Relations, up to then under Leopoldo Viriato Saboya, who left the company in early December 2013. On December 12, 2013, at a meeting of the Board of Directors, approval was given to the election of Augusto Ribeiro Junior, the then Planning and Control Director, to the position of Vice President - Finance and Investor Relations. The Administration function was transferred to Gilberto Orsato, previously Vice President - Human Resources, to respond for the Vice Presidency for Administration and Human Resources, as announced to the market at the time. Share Buy-Back Plan Pursuant to Paragraph 4, Article 157 of Law 6.404 of December 15, 1976 and item XV, Sole Paragraph, Article 2 of CVM Instruction 358 of January 3, 2002, the company announced a Material Fact on August 30, 2013 with respect to the company’s buy-back program. This involved the acquisition of up to 1,381,946 (one million, three hundred and eighty one thousand, nine hundred and forty-six) common shares, all book entry, with no par value, for a period of 15 (fifteen) days, expiring on September 16, 2013. In view of this and in accordance with best Corporate Governance practice, on September 17, 2013 the company announced that the process had been concluded on September 13, 2013 and that the total amount proposed had been acquired at an average price of R$ 56,87 representing a total investment of approximately R$ 78.6 million. 43 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Shareholder Remuneration The distribution of shareholders’ remuneration in accordance with the decision of the Board of Directors amounted to R$ 724,018,821.80 (seven hundred and twenty-four million, eighteen thousand, eight hundred and twenty-one reais and eighty centavos), representing 68% of the net income for the period and corresponding to R$ 0.83147833 per share. Payouts took place on August 15, 2013 (R$ 0.41225416 per share in the amount of R$ 359,000,000.00) and on February 14, 2014 (R$ 0.41922417 per share in the amount of R$ 365,018,821.80) as interest on capital with due retention of Income Tax at Source as per current legislation. Rating The company has been assigned an investment grade rating: BBB- by Fitch Ratings, and Standard & Poor’s and Baa by Moody’s - all with stable outlook. Novo Mercado BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Market Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. Risk Management BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details being shown under Explanatory Note 4 of the Financial Statements. Risks involving the markets in which the company operates, sanitary controls, grains, nutritional security and environmental protection as well as internal controls and financial risks are all monitored. Relationship with the independent auditors Pursuant to CVM Instruction 381 of January 14, 2003, the company informs that its policy for engaging services unrelated to the external audit is based on principles which preserve the auditor’s independence. In turn, these principles are based on the fact that the independent auditor should not audit its own work, may not exercise managerial functions, should not advocate on behalf of its client or render any other services which are deemed as not permitted under the prevailing norms, in this way maintaining the independence of the work undertaken. Pursuant to CVM Instruction 480/09, at a meeting held on February 27, 2014, management declares that it has discussed, reviewed and agreed the information expressed in the review report of the independent auditors about the financial statements of 12.31.2013. Social Report BRF has a worldwide payroll of 110 thousand, operating in Brazil with 49 manufacturing plants, 28 distribution centers, TSPs, farms and sales branches and, overseas, with 9 industrial units in Argentina and 2 in Europe (the United Kingdom and the Netherlands), in addition to a further 22 commercial offices. The company has a policy of internal recruiting and decentralization of the selection process to the individual units, helping to drive the local economies and collaborating with the development of society. The principal purpose is to attract , select and direct manpower in accordance with its profile and potential, hiring those individuals aligned with BRF’s values. The practice is to prioritize candidates originating from the location where there is a vacancy. 44 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Management Report / Comments on the Performance Enhancement of Human Capital In the final quarter of 2013, BRF continued to implement its Leaders Development Programs. Some 813 supervisors and coordinators completed the “Our Way of Leading” program and the “Formation of Leaders” was responsible for the further development of 203 supervisors. More than 1,500 executives took part in the “Integration of Leaders (e-learning)”. In addition, other managerial level programs and training were run in the first half such as: Leadership Development Program - PDL, Intelligence Policy, Strategic Vision and Leadership with a total of 109 participants. The Commercial area conducted various training courses in the final quarter in the light of initiatives involving year-end commemorative campaigns, among them: Tree Supper, Commemorative Festivities and the Círio de Nazaré festival in Belém do Pará. More than 4,500 product demonstrators and shelf stackers were trained in addition to 120 professionals responsible for selling the Christmas Kits. In December, the 30 trainees selected in the 2013 program were posted to specific areas to begin the development stage of their training. The selection process for the 2014 program began in August 2013 continuing through November with the online test phase, group dynamics and panel with executives. In December, the approved candidates began the hiring procedures in readiness for the start of the course in January 2014. The BRF Interns Program had a total of 320 active interns in December 2013. The Summer Internship Program 2014 is designed to identify young potential from the world’s most prestigious MBA schools serving as a vehicle which allows summer interns to contribute to the company’s strategies. The program’s latest selection stage began in October 2013. At the same time, BRF took part in the MBA Brazil Networking Event, an event for recruiting professionals to take part in the Summer Internship Program. During the months of November and December, potential candidates were interviewed to participate in the program’s next group. In the final quarter of 2013, BRF reported the results of its 1 st Organizational Climate Survey to which 86,348 employees responded. The survey showed a satisfaction level of 65%, while the employee climate index (which examines in greater detail work-related themes) recorded 63%. The dimensions with the best evaluation were SSMA (79%) and Personnel Development (71%). Dimensions where there are opportunities for improvement were Personal Relations (56%), Manager and Team Relationship (55%) and Compensation and Benefits (51%). Three fundamental pillars for transformation were identified as elements which BRF will have as its mission for global action and changing employee perceptions: increased agility decision making by the company, strengthening the relationship of partnership between corporate areas and managers who know and practice people management. We ended 2013 with the largest organizational climate survey ever conducted in our segment. We now ed on December 31, 2013. São Paulo, February 27, 2014. Cláudio Eugênio Stiller Galeazzi Chief Executive Officer Global Pedro de Andrade Faria Chief Executive Officer International Sérgio Carvalho Mandin Fonseca Chief Executive Officer Brazil Augusto Ribeiro Junior Vice President of Finance, and Investor Relations Ely David Mizrahi Food Service Executive Officer Gilberto Antônio Orsatto Vice President of Administration and Human Resources Hélio Rubens Vice President of Integrated Planning and Management Control Nilvo Mittanck Operations and Technology Executive Officer Sylvia de Souza Leão Wanderley Vice President of Marketing and Innovation
